IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-10653
                        Conference Calendar
                         __________________


JAMES R. FISHER,

                                     Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                     Respondent-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:95-CV-01185-R
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     James R. Fisher appeals from the district court's order

denying habeas relief pursuant to 28 U.S.C. § 2241.    He argues

that he was "in custody" during the time he was awaiting

sentencing on his federal conviction because he was subject to

restraints not shared by the public generally.   We have reviewed

the record and the district court's order and find no reversible

error.   Because Fisher challenges the legality of his conviction,




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-10653
                                -2-

any claims that arose at or prior to sentencing and that cannot

be brought on direct appeal must be addressed in a subsequent

§ 2255 motion.   See United States v. Gabor, 905 F.2d 76, 77 (5th

Cir. 1990).

     AFFIRMED.